Order and judgment (one paper), Supreme Court, New York County, entered April 28, 1971, affirmed, without costs and without disbursements. We agree with Special Term that the proceedings for which we previously remanded to the Trustees (34 A D 2d 255) should be adversary in nature, with an “ opportunity to confront and cross-examine adverse witnesses” (Goldberg v. Kelly, 397 U. S. 254, 269). However, we hesitate to adopt Special Term’s description of the hearing as “ full dress.” It will suffice for its purposes if carried on within the well-recognized standards of any fair administrative hearing. Concur — McGivern, Markewich and Murphy, JJ.; Stevens, P. J., dissents in part in the following memorandum: I would modify to remand to the Board of Trustees with a direction to reopen the matter for the purpose of receiving such further evidence as either side might wish to present on the issues. In my view neither our prior decision (34 A D 2d 255), nor the ease cited by the majority (Goldberg v. Kelly, 397 U. S. 254) mandates a full dress hearing, adversary in nature, in a proceeding of this kind (Matter of Martucci v. Board of Trustees, 18 A D 2d 3). [66 Misc 2d 390.]